Citation Nr: 9925982	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972 and from August to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that in his October 1997 substantive appeal, 
the veteran claimed psychiatric disability due to, inter 
alia, post-traumatic stress disorder.  The Board interprets 
his statements as a request to reopen his claim for service 
connection for post-traumatic stress disorder.  This matter 
is referred to the RO for appropriate action.

A statement from the veteran received subsequent to 
certification of the appeal to the Board is not deemed 
pertinent to consideration of the issue on appeal so as to 
warrant return of the claim to the RO for consideration 
pursuant to 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1. The veteran is 50 years old, has achieved a high school 
education and has post-service experience in various 
manual labor occupations.

2. The veteran's currently diagnosed disabilities are 
dysthymia, a personality disorder, a history of hiatal 
hernia, a history of chronic obstructive pulmonary 
disease, and mild degenerative disc disease of the lumbar 
spine.

3. The veteran's legally cognizable psychiatric disabilities 
are productive of no more than social and occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

4. The veteran's lumbar spine degenerative disc disease is 
productive of no more than slight functional impairment.

5. The veteran's current pulmonary status is manifested by 
FEV-1 that is 122 percent of predicted and FEV-1/FVC that 
is 118 percent of predicted.

6. The veteran's hiatal hernia is not productive of 
functional impairment.

7. The veteran's combined schedular non-service-connected 
disability rating is 50 percent.

8. The veteran does not have disability sufficient to render 
the average person unable to secure substantially gainful 
employment.

9. No unusual or exceptional disability factors have been 
presented.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for a permanent and 
total disability rating for pension purposes is well grounded 
according to 38 U.S.C.A. § 5107 (a); his claim is plausible 
and capable of substantiation.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

Pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to disability (service-connected and 
non-service-connected) not the result of willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of a disability that 
is reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski. 2 Vet.App. 262, 285 
(1992); 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.340(b), 3.342, 
4.15.

According to 38 U.S.C.A. § 1502, a finding of permanent and 
total disability is warranted when a veteran experiences any 
disability reasonably certain to continue throughout the life 
of the disabled person that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
outlined in 38 C.F.R. § 3.340(a) and § 4.15.  Section 4.15 
also provides that a total evaluation is based primarily on 
the average impairment in earning capacity, and that 
permanent loss of the use of both hands, or of both feet or 
of one hand and one foot, or the sight in both eyes is 
considered permanent and total disability for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

According to 38 C.F.R. § 4.15, the average impairment in 
earning capacity provides the basis upon which a total 
disability evaluation may be granted.  The criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4, also provide a means for objective 
determination of total disability.  When impairment is 
commensurate with a 100 percent rating in accordance with 
schedular criteria, a total rating on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2).  Section 4.17 of Title 
38 of the Code of Federal Regulations provides that all 
veterans who meet the eligibility requirements and who are 
unable to secure or follow a substantially gainful occupation 
by reason of disability likely to be permanent shall be rated 
permanently and totally disabled.  Section 4.17 further 
provides that, for pension purposes, the permanence of 
percentage requirements set forth in 38 C.F.R. § 4.16 is 
mandatory.

If a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability evaluation 
for pension purposes may be assigned under 38 C.F.R. 
§ 3.321(b) when a veteran who is basically eligible is found 
unemployable by reason of disability or disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. § 3.321(b).

The RO's March 1998 rating decision lists the veteran's 
current non-service-connected disabilities as: a dysthymic 
disorder with personality disorder (also claimed as post-
traumatic stress disorder), polysubstance dependence, alcohol 
dependence, chronic obstructive pulmonary disease, a hiatal 
hernia, and minimal degenerative disc disease of the lumbar 
spine.  The combined disability evaluation for those non-
service-connected disabilities is 50 percent.

The veteran contends that he is primarily disabled by his 
mental disabilities which include depression and 
preoccupation with inability to socialize due to psychic 
trauma from his military experience.  The veteran maintains, 
essentially, that all his mental and physical states are such 
that he is not able to engage in gainful employment.

Applicable facts

Pertinent evidence accrued during this appeal period includes 
VA outpatient reports from the Tomah, Wisconsin VA Medical 
Center, dated from January 1996 to February 1997.  Those 
reports show treatment for depression, alcohol and substance 
abuse, depression, a hiatal hernia, and contusion of the left 
first metatarsal.  

In addition, a May 1997 VA psychiatric examination report 
shows that the veteran complained of general unhappiness with 
his life situation.  He reported suffering headaches, 
insomnia, and continued alcohol and substance abuse.  
Objective examination revealed, essentially, that the 
veteran's overall demeanor and affect were suggestive of a 
depressed state.  The examiner was of the opinion that the 
veteran's psychiatric state had not changed since his prior 
May 1993 VA compensation and pension examination.  The 
examiner also opined that the veteran's lack of insight and 
attitude were factors in his unemployment.  The examiner also 
opined that the veteran possessed poor judgment in that he 
persists in using alcohol and marijuana in combination with 
prescription medications.  The examiner diagnosed depression, 
dysthymic and personality disorders, and a provisional 
diagnosis of post-traumatic stress disorder.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.

VA general medical examination was also performed in July 
1997.  According to the report from that examination, the 
veteran reported working for a two month period in 1992 for 
minimum wage for the Del Monte company as a seasonal laborer.  
He also reported working in numerous laborer positions prior 
to 1992.  The examiner noted that the veteran exhibited a 
flat affect with no gross emotional reactions.  Memory, 
attention span, and responses with regard to social and 
industrial capacity appeared normal.  With regard to physical 
problems, the veteran complained of low back pain in the past 
which he could not connect to any injury or trauma, however, 
he reported that he was not currently plagued by back pain.  
The veteran was unable to articulate the specific nature of 
his prior back discomfort.  After a full examination of all 
major body systems, the examiner concluded that physical 
examination of the veteran was normal and consistent with 
age-related abnormalities in the form of mild degenerative 
disc disease of the lumbar spine.  The examiner did claim 
uncertainty with regard to the focus of the examination of 
the lumbar spine as no paperwork had been received with 
regard to specific orthopedic or bone examination.  
Nevertheless, the examiner reported that no abnormalities of 
the lumbar spine were found on examination.  

The most recent VA examination of the veteran was conducted 
in November 1997, and in the resulting report the examiner 
stated that medical records were not available for review 
prior to the examination.  The report from that examination 
states that respiratory disability was to be explored.  The 
veteran complained of lower lumbar aches which were worse and 
improved throughout the day.  The veteran did not complain of 
weakness, but did report morning stiffness which improved 
throughout the day.  He did not report any fatigability or 
lack of endurance.  He conveyed that he was not under active 
treatment for back pain and that he was not receiving 
medications for back symptoms.  The veteran reported 
occasional flare-ups while lifting which occurred at the 
frequency of "once every few weeks."  These flare-ups were 
reported to last approximately an hour and were said to 
improve with rest.  The veteran stated that his back pain did 
not limit him in his daily activities nor in his work.  
Further, he stated that he did not use crutches, braces, or a 
cane for his back and that he had not had back surgery.  With 
regard to respiratory complaints, the examiner noted that the 
veteran did not suffer coughing spells while working but that 
he occasionally experienced coughs with clear sputum.  He 
reported some dyspnea on exertion but was reportedly able to 
walk 10 to 20 miles with adequate time.  The veteran reported 
receiving no medications for chronic obstructive pulmonary 
disease and reported never having missed work due to 
shortness of breath.  The examiner reported that the veteran 
was working part-time cutting pulp which required some heavy 
lifting and that during such heavy lifting he experienced 
dyspnea.  In addition, the veteran reportedly worked as a 
dishwasher in the morning and dyspnea did not occur while 
performing this occupation.  The veteran was noted to smoke a 
pack a day for a 32-year period.  The examiner also noted 
that the veteran had a history of a hiatal hernia, however, 
documentation of the disability was not available for review.  
Pertinent physical examination findings include the fact that 
the veteran was well developed, well nourished, and in no 
acute distress.  Some ecchymosis and subconjunctival 
hemorrhaging were noted, but eyes were normal.  The veteran's 
lumbar spine showed no tenderness.  He could achieve 90 
degrees of flexion, 30 degrees of extension, and 90 degrees 
of bilateral torsion.  The remainder of the physical 
examination was essentially normal.  Diagnostic studies 
performed included a chest x-ray which showed moderate 
hyperinflation and mild flattening of the diaphragm, but no 
evidence of disease or infiltrate.  Lumbosacral spine films 
were positive for mild degenerative disc disease of the upper 
lumbar spine

Pulmonary function tests revealed forced vital capacity (FVC) 
of 4.93 (122% of predicted value), one second forced 
expiratory volume (FEV1) of 3.65 (118% of predicted value), 
FEV1/FVC of 74% (96% of predicted), forced expiratory flow 
rate (FEF) of 71% (30% of predicted), maximum ventilatory 
volume (MVV) of 117.55 liters per minute (100% of predicted), 
diffusion of 22.25 milliliters per minute per mmHg (78% of 
predicted), functional residual capacity of 3.70 liters (117% 
of predicted), and total lung capacity of 7.14 (123% of 
predicted).

In his assessment, the examiner reported minimal degenerative 
disc disease of the upper lumbar spine which did not appear 
to be functionally limiting with regard to current employment 
opportunities.  With regard to respiratory disability, the 
examiner opined that the veteran did not suffer from true 
chronic obstructive pulmonary disease.  The only pulmonary 
abnormalities noted were possible small airway damage 
attributable to smoking.  The examiner concluded by saying 
that the veteran's shortness of breath did not appear to be 
limiting the veteran with regard to current or future 
employment.  

Analysis

A.  Psychiatric disability(ies)

The veteran's non-service-connected psychiatric disabilities 
have been rated as 30 percent disabling under diagnostic 
codes 9405, 9399-9325, and 9399-9303 of the Rating Schedule.  
Under the provisions of the Rating Schedule now in effect, a 
10 percent evaluation is warranted when the psychiatric 
disability is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication; a 30 percent rating is 
warranted when the disability is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks on no more than a 
weekly basis, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, and recent events).  A 
50 percent rating is required when the disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.   38 C.F.R. § 4.130, Diagnostic Code 
9433 (1998).

As shown by the medical evidence outlined above, the veteran 
is impaired by persistent use of marijuana and alcohol and 
failure to successful complete substance abuse rehabilitation 
programs.  However, the Board notes that primary drug and 
alcohol abuse is regarded as a product of willful misconduct 
and may not be considered in determining the veteran's 
entitlement to non-service-connected pension benefits, 
although organic diseases and disabilities which are the 
secondary result of the chronic use of alcohol and drugs will 
not be regarded as the product of willful misconduct.  38 
C.F.R. § 3.301(b)-(c) (1998).  Thus, the percentage 
disability attributable to polysubstance and alcohol abuse 
diagnosed by VA examiners is not for consideration in the 
veteran's overall non-service-connected disability rating.  
Nevertheless, as the symptoms for consideration have not been 
clinically distinguished, the Board may not substitute its 
medical judgment in this regard.  As such, all psychiatric 
symptoms will be considered in this appeal.

With regard to psychiatric disabilities which are legally 
cognizable for pension benefits, review of the evidence 
accrued since the filing of the veteran's claim for pension 
in February 1997 reveals a pattern of psychiatric impairment, 
primarily associated with dysthymia.  As mentioned, the RO 
has assigned a 30 percent disability rating for the veteran's 
psychiatric disabilities listed as dysthymic and personality 
disorders (also claimed as post-traumatic stress disorder).   
In order to qualify for the next highest available non-
service-connected disability rating for these psychiatric 
manifestations, the veteran must be deemed occupationally and 
socially impaired, with reduced reliability and productivity, 
due to the requisite illustrative list of symptoms.  The 
Board is of the opinion that the veteran's legally cognizable 
psychiatric disabilities do not rise to such a level.

In support of this conclusion, the Board observes that the 
veteran can be said to suffer only the symptoms of 
disturbance of motivation or mood contemplated in the listed 
criteria of the 50 percent rating.  He manifests none of the 
cognitive deficiencies outlined in the 50 percent rating 
criteria.  Moreover, the VA psychiatric examination performed 
in May 1997 revealed a GAF score of 65.  A GAF score within 
the range of 61-70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social and occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.125 (1998).  Further, the most recent VA examination 
revealed that the veteran was working two occupations in 
manual labor.  

Accordingly, the Board is of the opinion that the evidence 
more nearly approximates a 30 percent disability rating for 
the veteran's overall psychiatric impairment. 

B. Physical disabilities

1.  Chronic obstructive pulmonary disease

The rating criteria under Code 6604 for chronic obstructive 
pulmonary disease that became effective on October 7, 1996, 
provide that a 10 percent evaluation is warranted when 
pulmonary function tests show a forced expiratory volume in 
one second (FEV-1) of 71- to 80-percent of predicted value; 
or show the ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) of 71 to 80 percent of 
predicted; or show a diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) of 
66- to 80-percent of predicted; a 30 percent evaluation is 
for application when pulmonary function tests show an FEV-1 
of 56- to 70-percent of predicted; or show an FEV-1/FVC of 
56- to 70-percent of predicted; or show a DLCO (SB) of 56- to 
65-percent of predicted; a 60 percent evaluation is warranted 
when pulmonary function tests show an FEV-1 of 40- to 55-
percent of predicted; or show an FEV-1/FVC of 40- to 55-
percent of predicted; or show a DLCO (SB) of 40- to 55-
percent of predicted; or when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); a 100 percent evaluation is warranted when pulmonary 
function tests show an FEV-1 of less than 40 percent of 
predicted; or an FEV-1/FVC of less than 40 percent of 
predicted; or show a DLCO (SB) of less than 40 percent of 
predicted; or when there is maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or when there is cor pulmonale 
(right heart failure); or when there is right ventricular 
hypertrophy; or when there is pulmonary hypertension (shown 
by Echo or cardiac catheterization); or when there is an 
episode or episodes of acute respiratory failure; or when 
outpatient oxygen therapy is required.  38 C.F.R. § 4.97, 
Code 6604 (effective October 7, 1996).  

Pulmonary functions tests conducted in November 1997 have 
yielded results which do not warrant a compensable evaluation 
under the applicable diagnostic code.  The results of the 
November 1997 VA pulmonary function tests show more pulmonary 
capacity than the capacity for FEV-1 and FEV-1/FVC values 
required for a compensable rating under the new schedular 
criteria.  Moreover, the examiner concluded by saying that 
the veteran's shortness of breath did not appear to be 
limiting the veteran with regard to current or future 
employment.  Given these medical facts, the Board is of the 
opinion that a non-service-connected disability rating in 
excess of the currently assigned 10 percent is not warranted.

2.  Hiatal hernia

Under the rating schedule, persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, warrants a 30 percent 
disability rating.  With two or more of the above symptoms of 
less severity, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).

The veteran is currently assigned a 10 percent rating for his 
non-service-connected hiatal hernia.  Given the veteran's 
lack of current GI symptoms, the Board concludes that the 
criteria of the next highest available rating of 30 percent 
have not been met.  His current disability picture is not 
representative of a 30 percent disability rating which 
requires persistently recurrent epigastric distress.  The 
veteran did not offer complaints of current gastrointestinal 
distress related to any hiatal hernia.  The only medical 
evidence pertaining to the hiatal hernia is the August 1996 
VA outpatient report stating that the veteran reported an 
improving hiatal hernia.

In light of these circumstances, the Board is of the opinion 
that the preponderance of the medical evidence demonstrates 
that the veteran's hiatal hernia symptoms do not warrant even 
a compensable non-service-connected rating, much less a 
rating in excess of the currently assigned 10 percent 
evaluation.  Without further manifestations, a 30 percent 
non-service-connected rating is not in order.

Thus, the veteran's combined non-service-connected rating 
equates to an overall 50 percent disability rating.  
38 C.F.R. § 4.25 (1998). 

In evaluating whether the veteran's non-service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Procedure Manual (M21-
1), Part VI, par. 7.14, Change 52 (August 26, 1996),  defines 
substantially gainful employment as that which is ordinarily 
followed by the "nondisabled" to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356. 358 (1991).  The pertinent section of M21-1 
also states that marginal employment exists if, by reason of 
age and disability, the veteran works less than one-half the 
usual hours or receives less than one-half the prevailing 
community wage for the particular occupation.  To qualify as 
marginal employment under 38 CFR 4.17(a), either of the 
criteria will suffice.  VA Adjudication Procedure Manual 
(M21-1), Part VI, par. 7.15, Change 52 (August 26, 1996).

As outlined above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of a permanent disability or experiences a disability 
that would preclude the average person from following a 
substantially gainful occupation, if it is reasonably certain 
that such disability is permanent.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.15.  The Board notes that a total evaluation 
for the veteran's disabilities is not warranted under the 
applicable schedular criteria contained in the Rating 
Schedule.  Applying 38 C.F.R. § 4.25 results in an overall 
combined rating for the above-cited non-service-connected 
disabilities of 50 percent.  (See 38 C.F.R. § 4.25 for 
computation rules.)  Thus, the veteran cannot be considered 
totally disabled on a schedular basis.  See 38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.15.

However, because the veteran's disabilities, rated in 
combination as 50 percent disabling, do not meet the 
threshold requirements of 38 C.F.R. § 4.17, as applied to 
pension cases through 38 C.F.R. § 4.16, the Board must 
determine whether the veteran would be eligible for pension 
benefits on the basis of subjective criteria, including 
consideration of his age, education, occupational history, 
and unusual physical or mental defects.  38 C.F.R. § 3.321.  
The record indicates that the veteran is 50 years old and 
that he has achieved formal education through high school.  
The veteran's recent employment history shows that he has 
achieved part-time and seasonal work as a laborer.  VA 
examiners have deemed his psychiatric and physical 
disabilities as not productive of significant industrial 
impairment.  The veteran's back flare-ups and dyspnea with 
exertion were not felt to limit his employment abilities to 
any significant degree.  Moreover, the veteran relayed at his 
most recent VA examination that his back pain did not limit 
his ability to work.

Given these contentions and in light of the veteran's age of 
50 years, education, and occupational history, the Board is 
not persuaded that the veteran is permanently and totally 
disabled from gainful employment.  Competent psychiatric 
evidence provided by VA weigh against the veteran's self-
declared inability to function effectively in a work setting.  
The pertinent clinical conclusions are that he is minimally 
affected by physical disabilities with regard to social and 
industrial capacity.  Significant social and industrial 
impairment related to his psychiatric impairment have not 
been shown to produce the requisite amount of social and 
industrial incapacity for a permanent and total rating for 
pension purposes.  In light of this evidence, the Board must 
therefore deny the veteran's claim for pension benefits.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 
and Part 4.

Nothing in this decision should dissuade the veteran from 
applying for a permanent and total disability rating for 
pension purposes in the future should additional physical or 
psychiatric disabilities become manifest and warrant 
reevaluation of the his non-service-connected overall 
percentage rating.


ORDER

A permanent and total rating for pension purposes is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

